                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

ANTHONY L. RENDINA,                             )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:   3:19-CV-241-TAV-HBG
                                                )
RHETT RUTLEDGE,                                 )
IAN MORLAND,                                    )
KYLE MILLER,                                    )
TREVOR TARWATER,                                )
DAVID BUCHANAN,                                 )
FNU COLE,                                       )
FNU RUSS, and                                   )
FNU MAPLES,                                     )
                                                )
              Defendants.                       )


                                   JUDGMENT ORDER

       For the reasons expressed in the memorandum opinion filed herewith, Plaintiff’s

motion to dismiss his complaint [Doc. 21] is GRANTED, and this pro se prisoner’s complaint

is DISMISSED WITH PREJUDICE pursuant to Fed. R. Civ. P. 41(a)(2).

       Further, the Court CERTIFIES that any appeal taken from this decision would not be

taken in good faith, and therefore, should Plaintiff file a notice of appeal, he is DENIED leave

to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE
ENTERED AS A JUDGMENT
    s/ John L. Medearis
   CLERK OF COURT
